Citation Nr: 1003186	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  03-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The Veteran had active military service from December 1951 to 
June 1954. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  By that rating 
action, the RO granted service connection for PTSD; an 
initial evaluation of 10 percent was assigned, effective 
August 28, 2002--the date of a VA examination report, 
containing a VA examiner's assessment that the Veteran had a 
diagnosis of PTSD based on a verified in-service stressor.  
The Veteran disagreed with the initial 10 percent evaluation 
assigned to the service-connected PTSD to the Board.  

By an October 2003 rating action, the RO assigned an initial 
30 percent rating to the service-connected PTSD, effective 
August 28, 2002.  Because the increase in the evaluation of 
the Veteran's PTSD does not represent the maximum rating 
available for the condition, the Veteran's initial evaluation 
claim remains in appellate status. See AB v. Brown, 6 Vet. 
App. 35 (1993).  As such, the Board has framed the issue on 
appeal as that reflected on the title page.  

In July 2008, the Board remanded the Veteran's claim to the 
RO for additional procedural development.  The requested 
development has been completed and the case has returned to 
the Board for appellate consideration. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period from April 7, 1994 to August 27, 2002, the 
Veteran's PTSD was manifested primarily by flashbacks, 
depression, nightmares, anxiety, sleep impairment, and 
irritability; indicative of definite social and industrial 
impairment described by rating criteria in effect prior to 
November 1996, and occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks outlined 
in the current rating criteria.

2.  From August 28, 2002, the competent evidence of record 
demonstrates that the Veteran's PTSD renders him demonstrably 
unable to obtain or retain employment. 


CONCLUSIONS OF LAW

1.  From April 7, 1994 to August 27, 2002, the schedular 
criteria for an initial rating of 30 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& West Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.130, 4.132, Diagnostic Codes 9411 (1996-2009).

2.  From August 28, 2002, the schedular criteria for a 100 
percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321,  4.1, 4.7, 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim. The claimant should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  
Proper notification must also invite the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120- 21 (2004).  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Concerning the initial evaluation claimed decided herein, the 
Board finds that it arose from the Veteran's disagreement 
with the RO's assignment of an initial 10 percent rating 
assigned after the grant of service connection for PTSD. (See 
October 2002 rating action).  

The courts have held, and VA's General Counsel has agreed, 
that where an underlying claim for service connection has 
been granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003.

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

In this case, the initial evaluation claim on appeal was 
substantiated after the enactment of VCAA, and the Veteran 
has not alleged any prejudice by any notice defect.  
The Board notes that the United States Court of Appeals for 
Veteran s Claims (Court), in Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. Sept. 4, 2009) clarified VA's notice 
obligations in increased rating claims.  As the instant 
appeal stems from the grant of initial compensation benefits 
for PTSD, as opposed to an increased rating claim, Vazquez-
Flores is inapplicable.  Id.   

Regarding VA's duty to assist the Veteran with his initial 
evaluation claim on appeal, service treatment records and 
voluminous private and VA post-service medical records are 
contained in the claims file.  In addition, statements and 
testimony of the Veteran and his representative have been 
associated with the claims file.

The Veteran was afforded VA examinations in conjunction with 
his initial evaluation claim in August 2002 and March 2009.  
Copies of these examination reports are contained in the 
claims file.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the initial evaluation claim analyzed below.  

II.  Laws and Regulations

The Veteran maintains that since his discharge from service 
in June 1954, he has been totally disabled due to his PTSD.  
Thus, he should have been evaluated at the 100 percent rate 
since that time.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (2009); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating, such as here, was not 
limited to that reflecting the then current severity of the 
disorder.  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, such as in this case, it was possible for a Veteran to 
be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

VA amended its regulations for rating mental disorders, such 
as PTSD, effective November 7, 1996.  See 61 Fed. Reg. 52695- 
52702 (1996).  Old section § 4.132 was redesignated as § 
4.130.  Both the former and current versions of the mental 
disorder regulations are applicable in this case because VA 
received the Veteran's original claim for service connection 
for PTSD in April 1994.  (See VA Form 21-4138, Statement in 
Support of Claim, received by VA in April 1994).  This is 
true even though the revised rating criteria may not be 
applied prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g) (West 2002).  See 
also, 38 C.F.R. § 3.114; VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects. If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994). In 
initial rating cases, such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased initial rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2008).

Under the previously applicable rating criteria, the 
evaluation for the Veteran's service-connected PTSD was based 
on the degree of impairment of his social and industrial 
adaptability. 38 C.F.R. §§ 4.129, 4.132 (1996).

Under the former criteria:

A noncompensable evaluation was assigned where there was 
evidence of neurotic symptoms which may somewhat adversely 
affect relationships with others but which did not cause 
impairment of working ability;  

A 10 percent rating was assigned where the evidence was less 
than the criteria for the 30 percent, with emotional tension 
or other evidence of anxiety productive of mild social and 
industrial impairment;

A 30 percent disability rating was assigned when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, the 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, and efficiency and reliability 
levels as to produce definite industrial impairment;

A 50 percent rating was assigned when there was considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people, and when, by reason 
of psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels were so reduced as to result in 
considerable industrial impairment;

A 70 percent evaluation was assigned when the Veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment; and

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
or with totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or where the Veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  The criteria for a 100 percent 
schedular rating under the regulations in effect prior to 
November 7, 1996 provided three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).  Id. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more that moderate but less than rather large.  "59 Fed. 
Reg. 4752 (1994), VAOPGCPREC 9-93.  The Board is bound by 
this interpretation of the term "definite."  See, 38 U.S.C.A. 
§ 7104(c) (West 2002).

The revised rating criteria, in pertinent part, are as 
follows:

A noncompensable evaluation will be assigned where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication;

A 10 percent evaluation will be assigned where there is 
evidence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication;

A 30 percent rating is warranted where there is an 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events);

A 50 percent rating is assigned where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships;

A 70 percent rating will be assigned where there is evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships; and

A 100 percent rating will be assigned where there is evidence 
of total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

For purposes of considering the evidence in connection with 
the PTSD issue on appeal, the Board notes that the Global 
Assessment of Functioning (GAF) scale is a scale from 0 to 
100, reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  "Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 
4.130.  A GAF of 51-60 denotes moderate symptoms (e.g. flat 
affect, circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  

III.  Mittleider Concerns

The Veteran's overall psychiatric symptomatology is the 
result of his service-connected PTSD, as well as dementia.  
(See March 2009 VA examination report).
The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

In a March 2009 VA examination report, the examiner was asked 
to determine to what extent the Veteran's PTSD symptomatology 
could be separated from other non service-connected 
psychiatric disorders, such as the diagnosed dementia.  The 
March 2009 VA examiner again diagnosed the Veteran with 
dementia.  He also stated that the Veteran met the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM-IV) for PTSD.  The VA examiner further indicated 
that because the dementia symptomatolgy had masked the PTSD 
symptomatology, it was difficult to determine their 
intensity.  As a result, the March 2009 VA examiner was 
unable to provide a Global Assessment of Functioning Score 
(GAF) based solely on the Veteran's PTSD symptoms.  (See 
March 2009 VA examination report).  

The March 2009 VA examiner noted that the Veteran had chronic 
PTSD symptoms that included insomnia, an anxious mood, 
distressing thoughts about traumatic experiences, and 
avoidant behavior that interfered with his social 
relationships and leisure activities.  The examiner explained 
that the symptoms of dementia were responsible for 
psychosocial adjustment and quality of life.  The VA examiner 
considered the prognosis of improvement of the Veteran's 
"psychiatric condition" and impairments in functional 
status to be poor and to have caused severe impairment in his 
occupational functioning for the previous thirty (30) years.  
Because the dementia symptomatolgy has been determined to 
have masked the PTSD symptomatology, the Board will attribute 
the symptoms from the Veteran's service-connected PTSD to 
have caused the severe impairment in his occupational 
functioning.  See Mittleider, supra.

IV.  Analysis of the Claim

VA received the Veteran's initial claim for service 
connection for PTSD on April 7, 1994.  (See VA Form 21-4138, 
Statement in Support of Claim, received by VA on April 7, 
1994).  Although the RO found that the Veteran had PTSD only 
beginning on August 28, 2002, when a VA psychiatrist 
diagnosed him with PTSD due to an in-service stressful event, 
the appellate period began when VA received his claim for 
PTSD on April 7, 1994.  Since this is a Fenderson initial 
rating claim, the Board will analyze the claim from April 
1994.  The Board finds that staged ratings are justified in 
this case.

When taken as a whole, and as will be described in more 
detail below, the Board finds that for the period from April 
7, 1994 to August 27, 2002, the Veteran's PTSD-related 
symptoms more nearly resemble that of definite social and 
industrial impairment that warrant a 30 percent evaluation 
under the old rating criteria.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Similarly, these symptoms more nearly 
resemble the occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks described 
by the criteria for the 30 percent evaluation found in the 
current version of the rating code.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009). 

Although he was not diagnosed with PTSD in 1994, during the 
appellate period, the Veteran submitted a May 1996 statement, 
prepared by J.G. P., M.D.  Dr P. opined, in both a written 
statement, as well as in hearing testimony before a hearing 
officer at the RO in May 1996, that the Veteran had PTSD that 
had been misdiagnosed as various other psychiatric disorders 
including schizophrenia.  Dr. P. indicated that at that time 
(May 1996), the Veteran's "PTSD" was manifested primarily 
by anxiety, flashbacks, nightmares, and irritability with 
others.  Yet, despite these psychiatric symptoms, the Veteran 
maintained a long-term marriage, raised three (3) sons, and 
was an active member of his church.  In addition, Dr. P. 
stated that although the Veteran was unable to maintain a 
stable job, he had worked and educated his sons with 
independent jobs and had "graduated in accounting and 
bookkeeping."  

Similarly, an August 1995 VA examiner assigned the Veteran a 
Global Assessment Functioning Score of 60-61, which 
represented, at most, moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
(See August 1995 VA examination report).  

For the period from April 7, 1994 to August 27, 2002, the 
Veteran's PTSD-related symptoms more nearly resemble that of 
definite social and industrial impairment that warrants an 
initial 30 percent evaluation under the former psychiatric 
rating criteria.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  Similarly, these symptoms more nearly resemble the 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks described by the criteria for the 
30 percent evaluation found in the current version of the 
rating code.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2009). 

However, the Board finds that beginning with findings from a 
VA examination report, dated August 28, 2002, when a VA 
psychiatrist diagnosed the Veteran with PTSD due to an in-
service stressful event, his service-connected PTSD has 
manifested a demonstrable inability to obtain or retain 
employment, as required for a 100 percent disability rating 
under the former rating criteria for Diagnostic Code 9411.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

VA psychiatrists in August 2002 and March 2009 concluded that 
the Veteran has chronic PTSD that has severely interfered 
with his social and occupational functioning such that could 
not work for over thirty (30) years.  Thus, in light of the 
VA examiners' conclusion that the Veteran's chronic PTSD 
symptoms (e.g., persistent anxiety, insomnia, avoidant 
behavior, distressing and persistent traumatic war-related 
thoughts and nightmares) are so severe that they have caused 
a demonstrable inability to obtain or retain employment, the 
Board finds that the criteria for an initial evaluation of 
100 percent for service-connected PTSD have been met from 
August 28, 2002.  See 38 U.S.C.A. § 5107 (West 2002).




V.  Conclusion

The Board also finds that there is no showing that at any 
point since the effective date of the grant of service 
connection has the Veteran's service-connected PTSD caused 
exceptional or so unusual of a disability picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b) (2009).  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the initial ratings 
assigned herein).  There is also no evidence that the 
service-connected PTSD has necessitated frequent periods of 
hospitalization, or has otherwise rendered inadequate the 
regular schedular standards.  An August 1995 VA examination 
report specifically reflects that the Veteran had not had any 
psychiatric hospitalizations for the previous 30 years.  In 
the absence of evidence of any of the factors outlined above, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) (2009) have not been met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged ratings of the service-connected PTSD, 
other than those assigned in the analysis above, pursuant to 
Fenderson.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher ratings other than those 
assigned herein, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).








ORDER

From April 7, 1994 to August 27, 2002, an initial rating of 
30 percent for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

From August 28, 2002, an initial rating of 100 percent for 
PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


